DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 23 November 2020 have been fully considered but they are not persuasive.

Applicant alleges:
Claims 1-20 stand rejected under 35 U.S.C. § 101, as allegedly being directed to non-statutory subject matter. Applicant respectfully traverse this rejection and submit that the pending claims are “directed to” patent-ineligible subject matter, because the claims, as a whole, integrate the recited judicial exception into a practical application.
Recent revisions to Section 2106.04(11) of the M.P.E.P. make clear that “the extent [the MPEP] equates claims “reciting” a judicial exception with claims “directed to” a judicial exception” are superseded, “along with any other portion of the MPEP that conflicts with this guidance” 2019 Revised Patent Subject Matter Eligibility Guidance, page 6 (hereinafter, the “Revised Guidance”). “A claim is not “directed to” a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception.” Revised Guidance, page 13 (emphasis added).
According to the Revised Guidance, “A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. When the exception is so integrated, then the claim is not directed to a judicial exception (Step 2A: NO) and is eligible. This concludes the eligibility analysis.” Revised Guidance, page 18 (emphasis added).
Applicants respectfully submit that the claims apply the alleged judicial exception in a meaningfully way and that the pending claims clearly do no attempt to monopolize the alleged judicial exception. “When evaluating whether an element (or combination of elements) integrates an 
Consequently, independent claims 1, 9 and 17 are allowable. Applicant respectfully requests that the rejections be withdrawn. For at least the above reasons, the claims are allowable under 35 USC 101 and applicants respectfully request withdrawal of the rejection.

Examiner respectfully disagrees and notes that Applicant’s argument is moot on its face.  The remarks above essentially repeat the necessary analysis required by MPEP 2106, but do not provide a substantive analysis as to the claims at issue.   In particular, Applicants statement “Applicants respectfully submit that the claims apply the alleged judicial exception in a meaningfully way and that the pending claims clearly do no attempt to monopolize the alleged judicial exception,” is conclusory in nature and does not provide any rationale, reasoning, explanation or analysis on why they claims apply the exception in a meaningful way.  
The previous rejection set forth a prima facie case of ineligibility and the burden has thus shifted to the Applicant to provide persuasive arguments supported by any necessary evidence to demonstrate how or why the claims apply the alleged judicial exception.  Applicant has not provided such, and therefore the rejection is maintained.

Applicant further alleges:
Applicants have amended claim 1 to recite: (Emphasis Added):
wherein at least one of the replaced phrases is a cultural analog of the phrase in the native language

Applicants respectfully submit that Wood in view of Sen fails to teach or disclose at least the above emphasized elements of claim 1. On page 10 of the Office Action, with reference to canceled claim 6, the Examiner alleges that Sen in view of Wood teaches replacing each phrase in the content item having the confidence score less than a threshold level with an alternate phrase, wherein at least one of the replaced phrases is a cultural analog of the phrase in the native language
Applicants respectfully submit that Wood in view of Sen fails to teach, disclose or suggest that the at least one of the replaced phrases is a cultural analog (i.e., a non-literal translation) of the phrase in the native language.” Wood generally teaches creating a text by replacing words in one language with a translation of the word into another language. Sen generally teaches substituting a word that may be difficult for a user to understand with a synonym of that word that will be easier for the user to understand. Applicants respectfully submit that Wood in view of Sen teach or disclose substituting a word that is in a non-native language of the user with a cultural analog (i.e., a non-literal translation) of the phrase in the native language of the user.

Examiner respectfully disagrees.  Applicant’s argument does not appear to mention the particular mapping provided for in the prior action to these claimed elements.  Fig. 3 as referenced in the prior rejection shows an exact example of a “non-literal translation” contrary to Applicant’s allegations, note, the word the word face (1) and face (2) being mapped to cara and afrontar, afrontar translating literally in English to “front facing,” while cara translating literally to “face,” but both used to denote “face” as known in English.  It is further noted that Wood includes records for idioms as well; para 38; and reinforcing the meaning of idioms; para 55

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 5, 7 – 13, and 15 – 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) certain methods of human organization and/or mental steps through the various elements/steps of performing translations based on various data.  Each of the steps are recited in a manner that can be understood as being performed in one’s mind, e.g. an interpreter asking a person they are translating for their level of abilities, and translating various content for them on this basis, or alternatively, performing written translation based on known features of the target audience’s abilities.  
The judicial exception is not integrated into a practical application because the claims are only drawn to include the recitation of generic computer limitations, e.g. a computer implemented method, system, processor, memory, computer program product etc.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional generic computer elements claimed to perform the various steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 5, 7 – 13, and 15 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (hereinafter Wood, U.S. Patent Application Publication 2008/0059145) in view of Sen et al. (hereinafter Sen, U.S. Patent Application Publication 2020/0196022).

Claim 1, Wood discloses:
A computer-implemented method for translating a content item comprising:
obtaining a user profile for a reader of the content item (e.g. user proficiency database which has a separate set of records 304 for each user; para 56, 59, Fig. 3 and Fig. 5 502), the user profile comprising a native language of the reader (e.g. contains a column 306 of words in a native language; para 56 Fig. 3), a second language of the reader (e.g. a column 308 with words in a target foreign language being studied by the user; para 56 Fig. 3) and skill level associated with the second language (e.g. degree of difficulty for each word presented; para 56; note levels of proficiency in para 62, low, low-medium, medium, and high; para 62);
obtaining the content item, wherein the content item is in the second language (e.g. receiving the translation of the language text in the target foreign language, or producing a translation of the text into the target foreign language; para 61; note original text received in the user’s target foreign language as well; para 60);
creating a translated content item (e.g. Fig. 6, producing mixed language texts for presentation to a user; para 61, note “weaving” as well; entire document, of particular note is element 634 and para 63 for creating a customized weave as illustrated in Fig. 5) by:
determining, for each phrase in the content item, a confidence score that the reader will understand the phrase based at least in part on the user profile (e.g. identify words and phrases with the user is proficient, aware or unaware; Fig. 5 elements 504, 506, 508, and 510 FLLT customizes a weave for the user based on his specific 
wherein the skill level associated with the second language is determined by a machine learning system observing the user’s attempt to read in the second language (e.g. in 114, based on the answers provided by the user in the assessment, the FLLT asses the user’s proficiency in the target foreign language; para 49; and note the speed at which a user reads the text may be measured, then based in part of the reading speed measurement, the assessment of the user’s proficiency with the target foreign language may be updated; para 34; reading speed used as a proxy for proficiency; para 46; and finally note para 75 and the process of Fig. 21 used by the system [“machine”] to measure and store [“learn} the user’s proficiency level).
Wood fails to explicitly disclose:
replacing each phrase in the content item having the confidence score less than a threshold level with an alternate phrase, wherein at least one of the replaced phrases is a cultural analog of the phrase in the native language; and
presenting the translated content item to the reader.
Wood discloses a system for replacing words in body of text using a customized weaving on the basis of differing levels of understanding, proficient, aware, unaware; Fig. 5.  Wood notes that these levels may be custom prepared and can also embody different labels, see para 50, low, low-medium, medium-low, medium, medium-high, high-medium, and high.  In other words, Wood is fairly flexible on the customization and tailoring of the specifics and parameters directed to the weaving.

Modifying Wood’s custom weaving in order to include the features of Sen further discloses:
replacing each phrase in the content item having the confidence score less than a threshold level with an alternate phrase (e.g. the varying levels of proficiency in Wood, now modified by Sen in order to select a set of text matching the proficiency in the selected language, such as by replacing words or phrases with synonyms matching the viewer’s proficiency in the language; para 3 of Sen; in other words, Wood now uses the various proficiency levels to select the appropriate words based on the levels of proficiency as taught by Sen), wherein at least one of the replaced phrases is a cultural analog of the phrase in the native language (e.g. determining synonyms for the words, beautiful and substituting based on it being assigned a recommended language proficiency level of beginner as taught by Sen in para 71, now applied to Wood’s replacement and proficient levels, for example the word face (1) and face (2) in Fig. 3 being mapped to cara and afrontar, afrontar translating literally in English to “front facing,” while cara translating literally to “face,” but both used to denote “face” as known in English; also note that Wood includes records for idioms as well; para 38; used to reinforce the meaning of idioms; para 55); and 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Sen to the system of Wood.  Doing so would have been predictable to one of ordinary skill in the art given the similar nature between the two disclosures, for example both using varying levels of proficiency to select a substitute word/phrase replacement.  Further, doing so would have provided users of Wood, which notes integration with sources such as movies; para 17, with the added benefits of improving the viewer’s experience of the media asset by allowing the viewers to follow along with the dialogue of the media asset even if the viewers are not fluent in the language of the subtitles.  Further, the viewer's experience of the media asset will be no longer be negatively impacted by the viewer's lack of understanding of some of the dialogue corresponding to subtitles that the user may not understand; see paras 2 and 3 of Sen.

Regarding Claim 2, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the user profile includes the threshold level and wherein the threshold level is configurable by the reader (e.g. user indicates/provides proficiency level for the profile as taught in Sen para 47, now applied to the records of Wood)

Claim 3, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the alternate phrase is a literal translation of the phrase in the native language (e.g. determining synonyms for the words, beautiful and substituting based on it being assigned a recommended language proficiency level of beginner as taught by Sen in para 71, now applied to Wood’s replacement and proficient levels, for example the word horse in the text will be replaced with its target foreign language equivalent such as caballo in Spanish; para 59 of Wood).

Regarding Claim 4, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the alternate phrase is a synonym for the phrase in the second language, wherein the synonym has the confidence score greater than the threshold level (e.g. determining that the word pretty, for example, is a synonym for the world beautiful and substituting based on it being assigned a recommended language proficiency level of beginner as taught by Sen in para 71, now applied to Wood’s replacement and proficient levels).

Regarding Claim 5, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the alternate phrase is a generic term associated with the phrase in the second language, wherein the generic term has the confidence score greater than the threshold level (e.g. note varying levels of complexity matching the viewers proficiency 

Regarding Claim 7, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the phrase consists of a single word (e.g. replacing “words” and phrases; para 17 of Wood).

Regarding Claim 8, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein determining the confidence score that the reader will understand the phrase is further based on a database that includes a difficulty level associated with each word (e.g. see Fig. 3 of Wood, element 314, and note identifying words and phrases with the user is proficient, aware or unaware; Fig. 5 elements 504, 506, 508, and 510 FLLT customizes a weave for the user based on his specific knowledge of target foreign language words… note stored information related to the user’s specific knowledge that is used in customizing the weave; para 56).

Claims 9 and 17 are rejected under the same ground as claim 1 stated above.

Claims 10 and 18 are rejected under the same ground as claim 2 stated above.

Claims 11 and 19 are rejected under the same ground as claim 3 stated above.

Claims 12 and 20 are rejected under the same ground as claim 4 stated above.

Claim 13 is rejected under the same ground as claim 5 stated above.

Claim 15 is rejected under the same ground as claim 7 stated above.

Claim 16 is rejected under the same ground as claim 8 stated above.


Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (hereinafter Wood, U.S. Patent Application Publication 2008/0059145) in view of Sen et al. (hereinafter Sen, U.S. Patent Application Publication 2020/0196022) in further view of Ehsani et al. (hereinafter Ehsani, U.S. Patent Application Publication 2007/0016401).

Regarding Claim 21, in addition to the elements stated above regarding claim 1, the combination fails to explicitly disclose:
wherein the cultural analog is obtained from a database of cultural analog phrases that is created and updated based on input from advanced speakers of both the native and the second language.

In a related field of endeavor (e.g. language translation), Ehsani details the use of multiple grammar databases/dictionaries, that can be added and updated easily by human experts; paras 174+.
Adding the features of Ehsani to the combination to enable the dictionary and databases to be updated further discloses:
wherein the cultural analog is obtained from a database of cultural analog phrases that is created and updated based on input from advanced speakers of both the native and the second language (e.g. the automated dictionary 422 of Wood, including the idiom and literal translation considerations above noted in the rejection of claim 1, now modified by Ehasni, which also considers colloquial forms and expressions in order to add new words, phrases and translations; paras 5-9 and 19 - 25; note also a user of S-MINDS with GramEdit to easily and rapidly add new domains or modify existing translation domains; para 166, see also 174+ for an overview of S-MINDS and GramEdit, in particular para 177 detail the elements needing to be provided to S-MINDS by a human expert using the GramEdit tool).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Ehsani to the combination.  Doing so would have provided the combination of Wood and Sen with several desirable features that overcome the disadvantages of the prior art; para 33, including, for example, the ability for the system grammar database (as applied to the dictionary in Wood of the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew C Flanders whose telephone number is (571)272-7516.  The examiner can normally be reached on M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW C FLANDERS/           Primary Examiner, Art Unit 2654